Citation Nr: 1441601	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1957 to April 1958, with additional periods of ACDUTRA in August and December 1958, December 1959, and December 1960.  He died in January 1974.  The Appellant is seeking entitlement to VA benefits as his surviving spouse.  He died in January 1974.  The appellant is claiming entitlement to death benefits as his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011 the Board remanded the claim for further development and consideration, including especially ensuring the appellant-widow had received all notification required by 38 U.S.C.A. §§ 5103 and 5103A and by the holdings in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  It also needed to be determined whether the deceased Veteran was exposed to ionizing radiation during his ACDUTRA service, which required obtaining information, namely, a dose estimate from the Defense Threat Reduction Agency (DTRA).

Subsequently, after receiving the case back, the Board denied the claim in a May 2013 decision, and the appellant-widow in response appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2014 Order, the Court granted an April 2014 Joint Motion for Remand, vacating the Board's decision denying this claim and remanding the claim to the Board for further development and readjudication in compliance with the terms of the Joint Motion.

So to comply with the Court's Order, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).

Also, because this appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, any future consideration of this case should take into consideration the existence of these electronic records.


REMAND

The April 2014 Joint Motion found the Board's May 2013 decision deficient because additional development was necessary regarding the time the Veteran spent at Yakima, Washington, during his ACDUTRA in August 1958 and his period of ACDUTRA from October 1957 to April 1958, during which time the Appellant has asserted included an assignment to Dugway Proving Grounds in Utah.  A portion of the Veteran's military records have been deemed to have been lost in the 1973 fire at the National Personnel Records Center (NPRC).  See November 2008 letter to the Appellant.  In this circumstance, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  That said, the Board must also point out that the O'Hare precedent does not raise a presumption that the missing records, if available for consideration, necessarily would support the claim.  That is to say, missing records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing records concerning the Veteran's service, alone, while indeed unfortunate, do not obviate the need for the appellant-widow to still have competent and credible evidence supporting her claim for service connection for cause of death by showing there is a relationship or correlation between his death and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

Therefore, per the Joint Motion's instructions, this claim is remanded for further development of the reported radiation risk activities during the Veteran's periods of ACDUTRA.

Accordingly, do the following:

1.  Develop the portion of the claim regarding the Veteran's ACDUTRA service at Yakima, Washington, in August 1958 in light of the provisions of 38 C.F.R. § 3.311.  To this end the RO or Appeals Management Center (AMC) must obtain a dose assessment from the DTRA's Nuclear Test Personnel Review.  Please note that the Yakima Training Center in Yakima, Washington, was located within the vicinity of the Camp Hanford Nuclear Site.  Refer to the VA Adjudication Procedures Manual, M21-1MR, to determine how to proceed developing claims associated with radiation exposure at or near Camp Hanford.  Manual M21-1MR, Part IV, subpart ii, chapter 1, Section C(10)(f).  


2.  In an effort to obtain all information regarding the Veteran's duties and assignments, including whether he served near Dugway Proving Grounds during his ACDUTRA from October 1957 to April 1958, please also contact the NPRC and the U.S. Army and Joint Services Records Research Center (JSRRC) and request morning reports, Surgeon General's Office (SGO) reports and unit histories for the Veteran's units during his periods of ACDUTRA from October 1957 to April 1958 and August 1958, including:

(a).  Company A, 7th BATGP, 2nd Brigade (Tng), Fort Ord, California, assigned during period of October 1957 to April 1958;

(b).  Company C, 14th BATGP, 4th Brigade (Tng), Fort Ord, California, assigned during period of October 1957 to April 1958; and

(c).  Company E, 2nd Battalion, 414th Infantry, Yakima, Washington, assigned in August 1958.


3.  Obtain all information possible, including contacting the JSRRC, regarding atmospheric nuclear testing at:

(a).  Camp Hanford, Washington, around August 1958 or within six months prior to August 1958; and

(b).  Dugway Proving Grounds, Utah, from October 1957 to April 1958 or within six months prior to this period.  

Please also refer to the report cited in the April 2014 Joint Motion regarding radiation testing at Dugway Proving Grounds entitled "United States General Accounting Office, Fact Sheet for the Chairman, Committee on Governmental Affairs, U.S. Senate, Nuclear Health and Safety:  Examples of Post World War II Radiation Releases at U.S. Nuclear Sites, GAO/RCED-94-51FS, at 14-16 (Nov. 24, 1993)," available at http://www.gao.gov/products/RCED-95-51FS. 

4.  Upon completion of this additional development, forward all information obtained regarding the Veteran's potential radiation risk exposures during his periods of ACDUTRA to VA's Under Secretary for Benefits for appropriate consideration.  38 C.F.R. § 3.311.  


5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Appellant-widow and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



